Order filed May 9, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-12-00019-CR
                                  __________

                          RICKEY ELLISON, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 331st District Court
                               Travis County, Texas
                    Trial Court Cause No. D-1-DC-09-900320


                                   ORDER
      This appeal has been unduly stalled due to the failure of Appellant’s retained
counsel, Alexander L. Calhoun, to file an appellate brief. The brief was originally
due on December 31, 2012. On January 18, counsel filed a motion for extension,
which this court granted and which extended the deadline to March 1, 2013. We
have had no further communication from counsel. More than two months have
passed since the extended deadline, and counsel has yet to file a brief.
      By this order, Alexander L. Calhoun is ORDERED to file in this court a
brief on behalf of Appellant on or before May 24, 2013.


                                                     PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2